Case 3:19-cv-17272-MAS-ZNQ Document 126 Filed 11/13/20 Page 1 of 2 PagelD: 1594

LAW OFFICE OF BRIAN J. LEVINE

Brian J. Levine, Esq. (037891987)

75 North Bridge Street

Somerville, New Jersey 08876

(908) 243-0111

Attorneys for Counterclaim Defendant, Rightscorp., Inc.

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UMG RECORDINGS, INC.
APPLICATION FOR EXTENSION OF
TIME TO ANSWER, MOVE OR
OTHERWISE REPLY

Plaintiff(s),
vs.

RCN TELECOM SERVICES, LLC, ET Civil Action No.: 3:19-cv-17272-MAS-ZNQ

ALS.

Defendant(s)
and

RCN TELECOM SERVICES, LLC,

Counterclaim Defendants;

RECORDING INDUSTRY
ASSOCIATION OF AMERICA, INC.,

Counterclaim Defendants;

RIGHTSCORP., INC.

a ee ee ee ee ee ee ee

Counterclaim Defendants.

 

Application is hereby made for a Clerk’s Order extending time within which counterclaim
defendant, Rightscorp., Inc., may move, or otherwise reply to the counterclaim filed by
defendants/counterclaim plaintiffs RCN Telecom Services, LLC, et.al. and it is represented that:

1. No previous extension has been obtained;

Page 1 of 2
Case 3:19-cv-17272-MAS-ZNQ Document 126 Filed 11/13/20 Page 2 of 2 PagelD: 1595

2. Service of Process of the Counterclaim was effectuated on counterclaim defendant on
October 22, 2020, although counterclaim defendant reserves the right to dispute propriety of the

Service of Process;

3 Counsel for defendants/counterclaim plaintiffs has consented to the requested extension;
and
4. Time to Answer, Move or otherwise Reply expires on November 13, 2020.

 

BRIAN J. LEVINE, ESQ.

75 North Bridge Street

Somerville, New Jersey 08876
Attorneys for counterclaim defendant,
Rightscorp., Inc.

ORDER
The above application is ORDERED GRANTED. Counterclaim defendant, Rightscorp.,

Inc.’s, time to Answer, move or otherwise reply is extended to December 11, 2020.

WILLIAM T. WALSH, Clerk

By:

 

Deputy Clerk

Page 2 of 2
